Citation Nr: 1810789	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  08-30 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus as due to exposure to herbicide agents.  

2.  Entitlement to service connection for erectile dysfunction (previously claimed as loss of use of a creative organ) as secondary to the service-connected major depressive disorder disability.

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI) as secondary to falls associated with the service-connected knee disabilities.

4.  Entitlement to service connection for a cervical spine disorder as secondary to falls associated with the service-connected knee disabilities.

5.  Entitlement to service connection for headaches as secondary to falls associated with the service-connected knee disabilities.

6.  Entitlement to service connection for upper extremity neurological disorder, to include cervical radiculopathy, as secondary to falls associated with the service-connected knee disabilities.

7.  Entitlement to service connection for bilateral carpal tunnel syndrome as secondary to falls associated with the service-connected knee disabilities.

8.  Entitlement to service connection for a left shoulder disorder as secondary to falls associated with the service-connected knee disabilities.

9.  Entitlement to an initial disability rating in excess of 70 percent for major depressive disorder.

10.  Entitlement to an additional period of temporary total evaluation for hospitalization associated with major depressive disorder greater than the period from March 8, 2012 to May 1, 2012.

11.  Entitlement to an initial compensable rating for bilateral hearing loss.

12.  Entitlement to an initial rating in excess of 10 percent for the service-connected lumbar spine disability prior to October 1, 2008.

13.  Entitlement to a rating in excess of 40 percent for the service-connected lumbar spine disability beginning October 1, 2008. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 
INTRODUCTION

The Veteran served on active duty from August 1970 to October 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In his September 2008 substantive appeal, the Veteran indicated that he wished to be scheduled for a hearing before a Veterans Law Judge for his lumbar spine and depression claims.  In a September 2011 statement, the Veteran stated that he wished to withdraw his request for a Board hearing.  Further, the Veteran was scheduled for a video-conference hearing in September 2017 in connection with his remaining claims on appeal; however, he failed to appear and did not provide communication regarding such failure to appear.  As such, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2017).

Regarding the issue of entitlement to service connection for erectile dysfunction, the Board notes that the Veteran filed his claim in April 2006 and requested compensation for "loss of use of a creative organ" associated with his service-connected depression.  Although the Agency of Original Jurisdiction (AOJ) has developed the claim as one for special monthly compensation based on loss of use of a creative organ, the Board finds that this was an inappropriate characterization of the Veteran's claim.  Governing law provides that special monthly compensation may be granted if a veteran, as a result of a service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  
38 U.S.C.  § 1114 (k); 38 C.F.R. § 3.350 (a).  The AOJ should have interpreted the Veteran's claim as one for service connection, and not special monthly compensation, as the Veteran had not yet been service connected for erectile dysfunction; therefore, a claim for special monthly compensation based on loss of use of creative organ would have been without legal merit.  For these reasons, the Board has recharacterized the claim as reflected on the title page.  Moreover, although the AOJ has not specifically adjudicated the issue of service connection for erectile dysfunction, there is no prejudice to the Veteran in the Board adjudicating the claim without first referring the appeal to the AOJ in the first instance, as the Board is granting the claim for service connection for erectile dysfunction.  Once the case is returned to the AOJ, it may then appropriately adjudicate the issue of special monthly compensation based on loss of use of a creative organ. 

In November 2015, the Veteran executed a new power of attorney in favor of the Disabled American Veterans, thereby revoking the prior representation by a private attorney.

The issues of entitlement to: (1) service connection for residuals of a TBI as secondary to falls associated with the service-connected knee disabilities; (2) service connection for a cervical spine disorder as secondary to falls associated with the service-connected knee disabilities; (3) service connection for headaches as secondary to falls associated with the service-connected knee disabilities; (4) service connection for upper extremity neurological disorder, to include radiculopathy as secondary to falls associated with the service-connected knee disabilities; (5) service connection for bilateral carpal tunnel syndrome as secondary to falls associated with the service-connected knee disabilities; (6) service connection for a left shoulder disorder as secondary to falls associated with the service-connected knee disabilities; and (7) an initial rating in excess of 10 percent for the service-connected lumbar spine disability prior to October 1, 2008 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran did not serve in country or on the inland waterways of the Republic of the Vietnam during the Vietnam era, but served in the blue waters off the coast of Vietnam. 

2.  The Veteran was not exposed to herbicide agents in service.

3.  No disease or chronic symptoms of diabetes mellitus type II was manifested during service or continuously manifested in the years after service, and diabetes mellitus type II was not manifested to a degree of ten percent within one year of service separation. 

4.  Diabetes mellitus type II was diagnosed many years after service and there is no competent evidence that establishes that the diabetes mellitus type II is related to disease or injury in service.

5.  The evidence is in relative equipoise as to whether the Veteran's erectile dysfunction was caused or aggravated by his service-connected major depressive disorder disability.

6.  For the entire initial rating period on appeal, the Veteran's PTSD disability has not more nearly approximated total social and occupational impairment.

7.  The Veteran was hospitalized for symptoms associated with his major depression disorder disability on March 8, 2012, and was discharged from treatment on April 30, 2012.

8.  For the rating period on appeal, audiometric testing revealed, at worst, average puretone threshold of 53 decibels and 92 percent speech recognition in the right ear, and average puretone threshold of 55 decibels and 84 percent speech recognition in the left ear.

9.  For the rating period beginning October 1, 2008, the Veteran's lumbar spine disability has not more nearly approximated unfavorable ankylosis of the thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus type II are not met. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for erectile dysfunction as secondary to the service-connected depressive disorder disability are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

3.  The criteria for rating in excess of 70 percent rating for major depressive disorder are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434 (2017).

4.  The criteria for a period of a temporary total rating prior to March 8, 2012, and beyond May 1, 2012. are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.30 (2017).

5.  The criteria for a compensable rating for bilateral hearing loss are not met. 
38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2017).

6.  For the rating period beginning October 1, 2008, the criteria for a rating in excess of 40 percent for the lumbar spine disability are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2017) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Presumptive service connection on the basis of herbicide agent exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C. § 1116 (a).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 
38 U.S.C. § 1116, 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307 (d) are also satisfied: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia. 38 C.F.R. § 3.309 (e).

The diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307 (a)(6)(ii).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).  However, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 .
    
Service Connection Analysis for Diabetes Mellitus

The Veteran asserts that he was exposed to Agent Orange while serving aboard the USS KAWISHIWI during the Vietnam War.  In his April 2016 claim for VA compensation benefits for diabetes, the Veteran indicated that he was exposed to Agent Orange while serving in "Blue Water."

The Veteran's DD Form 214 shows that the Veteran served in the Republic of Vietnam on the USS KAWISHIWI.  There is no assertion that the Veteran was stationed in the Republic of Vietnam, or had official duty there, and his service personnel records do not reflect any such duty.  While the Veteran was awarded the Vietnam Service Medal and the Vietnam Campaign Medal, these medals recognize service aboard USS KAWISHIWI and participation in military operations, but not necessarily duty or visitation within the Republic of Vietnam.  See Manual of Military Decorations and Awards (Department of Defense Manual 1348.33-V3, November 2010).

Moreover, in a May 2009 Memorandum from the Department of U.S. Army & Joint Services Records research Center (JSRRC), it was noted that, to date, the JSRRC had found no evidence that indicated that Navy or Coast Guard ships transported tactical herbicides from the U.S. to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC could not document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.   Therefore, the JSRRC could provide no evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy ship during the Vietnam era.

The Veteran has not provided any lay evidence as to why he believes he was exposed to herbicide agents during service.  Instead, the Veteran has specifically indicated that he served in the blue waters off the coast of Vietnam.  

The Board notes that "Service in Vietnam" means actual service in the country of Vietnam from January 9, 1962 to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (finding that VA's requirement that a veteran must have stepped foot on the landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute); VAOPGCPREC 27 - 97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in Vietnam).  In other words, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307 (a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.

What constitutes "inland waterways" was not defined in Haas and is not defined in VA regulations.  Thus, the Board has historically referred to the VA Adjudication Procedure Manual M-21 (Manual) for interpretive guidance.  The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21 - 1MR, pt. IV, sub. pt. ii, ch. 2, § C.10.k.  The Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast does not constitute inland waterway service to establish presumptive exposure to herbicides. Any such anchorage is considered to be in "blue water" that does not provide for a presumption of herbicide exposure.  Id. 

After review of an Institute of Medicine report, '"Blue Water Navy Vietnam Veterans and Agent Orange Exposure", the Secretary of VA determined that the evidence available at that time did not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans.  See 77 Fed. Reg. 76170 (Dec. 26, 2012).

In other words, in order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy Veteran, the veteran must provide evidence that his ship operated temporarily on the inland waterways of Vietnam or that the veteran's ship docked to the shore or a pier.  In this case, the Veteran has not provided any evidence showing that he served on land or that he was ship operated temporarily on the inland waterways of Vietnam or that his ship docked to the shore or a pier.  For these reasons, presumptive service connection based on exposure to herbicide agents is not warranted. 

Notwithstanding the Board's finding that presumptive service connection for diabetes is not warranted under 38 C.F.R. § 3.309 (e), the Board is also obligated to consider service connection without reference to the provisions pertaining to exposure to herbicide agents.  In this regard, the United States Court of Appeals for the Federal Circuit in Combee, 34 F.3d at 1039, determined that the regulations governing presumptive service connection do not preclude a veteran from establishing service connection with proof of actual direct causation.  Accordingly, the Board will evaluate the Veteran's claim under the regulations governing direct service connection.  See Combee, 34 F.3d at 1043-1044; see also 38 C.F.R. § 3.303 (d) (2017).

Service treatment records are absent for any complaints, diagnoses, or treatment for diabetes.  Further, the first evidence of the Veteran's diabetes is not shown until approximately 2007.  See April 2007 VA treatment record (noting that the Veteran had borderline diabetes).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  Thus, the lack of any evidence of diabetes mellitus type II symptoms or findings for over a lengthy time between the period of active service and manifestation of this disease is itself evidence which tends to show that this disease did not have its onset in service or for years thereafter.

Next, the evidence does not suggest, nor does the Veteran contend, that his type II diabetes mellitus had onset in service or within one year of his separation thereof.  The Board also finds that the Veteran did not experience continuous symptoms of diabetes mellitus type II in service or since service separation.  There is no competent evidence of symptoms of this disorder since separation from service until the time of the diagnoses in about 2007.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303 (b) and § 3.307(a) is not warranted.

Moreover, there is no competent evidence to establish a nexus between the diabetes mellitus type II and any documented event or incident of service.  There is no competent and credible medical evidence that links the Veteran's diabetes to service. 

The Veteran's own assertions that the claimed diabetes mellitus type II is related to service to include herbicide agent exposure in service, or related to a service-connected disability, are afforded no probative weight as he is not shown to possess the medical expertise to render opinions about medical matters.  Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, diabetes mellitus, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Diagnosing diabetes mellitus requires specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and is not susceptible of lay opinions on etiology.  There is no evidence that the Veteran has medical expertise.  Therefore, the Board finds that the Veteran's lay statements of record cannot be accepted as competent evidence sufficient to establish service connection for type II diabetes mellitus.  The lay statements are not sufficient to establish exposure to herbicide agents in service and they are not competent to diagnose diabetes mellitus and relate it to any event, injury, or disease during service.

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the diabetes mellitus type II is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for diabetes mellitus, type II, on direct and presumptive bases, is denied.

Service Connection Analysis for Erectile Dysfunction

In his April 2006 claim for compensation benefits, the Veteran indicated that, as a result of his depression and prescribed psychiatric medications, his sexual ability had been negatively affected.  Despite being prescribed Viagra, the Veteran indicated that the medication was ineffective.  

Upon review of all evidence of record, the Board finds that the evidence is in relative equipoise as to whether the Veteran's erectile dysfunction was caused or aggravated by his service-connected major depressive disorder.

The evidence includes a February 2013 VA male reproductive system examination report.  After reviewing the claims file and interviewing the Veteran, the examiner indicated that "there are many underlying physical and psychological causes
of erectile dysfunction and as noted above the veteran has many risk factors for the development of ED."  Further, the examiner specifically noted that, "in this case the etiology is obviously multifactorial," but was noted to be less likely as not caused by or a result of the medications used to treat the Veteran's depression.  The examiner noted that a urology note dated in June 2010 stated that the Veteran had been having trouble with erections for 3 months.  According to the examiner, this concurred with the Veteran's statement during the VA examination that his erectile dysfunction had been ongoing for about 2 years.  However, the examiner noted that there were no records found in the claims file to indicate that the Veteran's erectile dysfunction existed in 2006.  

However, the examiner's rationale that the Veteran's depression was diagnosed around 2006 and that his erectile dysfunction was not noted until approximately 2010 is inadequate.  Importantly, the examiner did not explain why the Veteran's erectile dysfunction needed to have manifested at exactly the same time as his depression.  Indeed, during a March 2009 VA psychiatric examination, the Veteran reported that he had had an increase in his psychiatric medication, which suggests 
that it may have impacted his erectile dysfunction symptoms around 2009-2010.  Moreover, the February 2013 VA examiner did not address the question of aggravation - that is whether the Veteran's psychiatric symptoms and associated prescribed medications aggravated his erectile dysfunction.  Finally, the Board finds that the VA examiner's opinion weighs partially in favor of the Veteran's claim, as it was indicated that the etiology of the Veteran's erectile dysfunction was "obviously multifactorial."  This suggests to the Board that the Veteran's erectile dysfunction is, at least in part, related to his service-connected psychiatric disability.  

For these reasons, and resolving reasonable doubt in favor of the Veteran, entitlement to service connection for erectile dysfunction as secondary to the service-connected psychiatric disability is warranted.  38 C.F.R. 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Major Depressive Disorder Disability and Temporary Total Disability Rating Claims-Rating Criteria and Analysis

By way of procedural background, in a January 2007 rating decision, the AOJ granted service connection for depression, assigning a 30 percent evaluation, effective December 21, 2005.  In a July 2008 statement of the case (SOC), the RO increased the rating assigned to the Veteran's service-connected depression to 70 percent, effective December 21, 2005.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In March 2012, the Board remanded the claim in order for the AOJ to obtain and associate with the claims file any and all of the Veteran's Social Security Administration disability records.  This was accomplished and the claim was readjudicate in an October 2016 Supplemental SOC.  For this reason, the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Veteran maintains that his psychiatric disability is more severe than what is contemplated by the currently assigned 70 percent rating.  The Board notes that, for the rating period from March 8, 2012, to April 30, 2012, the Veteran was assigned a 100 percent temporary total rating for hospitalization associated with his psychiatric disability.  The Veteran essentially maintains that this temporary rating period should extend prior to, or beyond, the current effective dates. 

The Veteran is in receipt of a 70 percent disability rating for depression associated with his total right knee replacement under Diagnostic Code 9434 for the remaining period on appeal.  A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2017).

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2011); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id. 

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to the DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 11, 2014, the DSM-5 is not applicable to this case.  Nonetheless, the Board is cognizant that according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  Although the Board will discuss and consider the GAF scores of record, the Board will apply the most favorable evidence and will adjudicate the claim based on the totality of the evidence of record.  See 38 C.F.R. § 4.126(a) (2017).

After reviewing all lay and medical evidence of record, the Board finds that the criteria for a higher rating of 100 percent is not warranted as the Veteran's depressive disorder has not caused total social and occupational impairment and has not manifested symptomatology more nearly approximating the 100 percent rating criteria.

The evidence includes an October 2006 VA psychiatric examination.  During the evaluation, the Veteran reported that he last worked in June 2006 as a result of his knee pain and associated depression.  The Veteran also indicated that he had lost interest in social activities and felt withdrawn.  He reported not being able to
socialize with people since he was feeling depressed lately with symptoms getting
worse.  The Veteran reported feelings of depression almost every day.  It was also noted that the Veteran had been hospitalized in 2003 (outside current appeal period) due to suicidal thoughts.  The Veteran also reported having occasional suicidal thoughts, with the last occurrence 2 months prior to the examination.  He indicated that he had a plan to drive his car over a hill.  The Veteran was subsequently hospitalized and treated.  Upon mental status examination, the Veteran's mood was anxious and his affect was restricted.  Memory was intact, although the Veteran reported having problems with concentration.  The Veteran also endorsed having anxiety episodes.  The examiner diagnosed the Veteran with depressive disorder and assigned a GAF score of 45, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.  The examiner specifically indicated that the Veteran was "not able to socialize with people, not able to do leisure activities, pleasurable activities that he enjoys doing."  The examiner further noted that the Veteran had feelings of irritability, frustration, low energy, decreased concentration, anxiety, and suicidal thoughts.  

The evidence also includes a November 2008 mental impairment questionnaire from Dr. C. C., the Veteran's treating psychiatrist.  The Veteran was diagnosed with major depressive disorder and a GAF score of 52 was noted, reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  
Dr. C. C. also indicated that the Veteran had symptoms of depression that were unremittent.  The Veteran was also noted to have impairment in areas of memory and concentration. 

During a March 2009 VA psychiatric examination, the Veteran reported that, despite an increase in his psychiatric medication, he was still feeling depressed, hopeless, and had occasional suicidal ideation.  He also reported disturbed sleep and anxiety attacks.  Upon mental status examination, it was noted that the Veteran's mood was anxious and affect was liable.  The examiner further noted that the Veteran had occasional suicidal ideation and had appetite problems, causing him to lose about 20 pounds in the last few months.  The examiner diagnosed the Veteran with depressive disorder and assigned a GAF score of 50, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.   

The Veteran was most recently afforded a VA mental health compensation examination in August 2015, and the examiner confirmed a diagnosis of recurrent major depressive disorder, "severe."  During the evaluation, the Veteran reported living with his wife of 20 years.  He also indicated that he had a son from another woman, but indicated that he did not see his son very often.  The Veteran reported having one friend who he describes as being "like a brother."  He reported spending time at his friend's house watching sports and talking.  The Veteran further indicated that he sometimes would attend high school football games.  He reported having last worked in 2007-2008 when he worked on lotto machines.  The Veteran reported that he did not believe that he could work again due to physical and mental health problems.  

Current symptoms were noted to include depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, circumstantial, circumlocutory or stereotyped speech, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner indicated that the severity of the Veteran's depression and related anxiety appeared to be at about the same level as described in previous VA examinations.  It was specifically noted that the Veteran's depressive disorder resulted in "Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."

VA treatment records include a July 2011 VA psychology note.  It was noted that the Veteran's wife had been recently diagnosed with cancer and the Veteran was seen for mood and affective difficulties.  Upon mental status examination, the Veteran's mood was depressed and his affect was congruent.  There were vague reports of suicidal ideation.  A GAF score of 51 was noted, reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  
In an April 2012 VA discharge summary, it was noted that the Veteran had been admitted in March 2012 due to increasing difficulties with depression, anxiety, and insomnia.  At the time of admission, the Veteran reported that he had been having fleeting suicidal ideation since last summer when his wife was diagnosed with multiple myeloma.  He had specific thoughts of overdosing on pills.  At discharge, the Veteran's GAF score was 60, reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  As noted above, the Veteran has already been awarded a 100 percent rating for this period of hospitalization.

Social Security Administration disability records demonstrate that the Veteran has been granted disability benefits due to his osteoarthrosis and allied disorders and affective disorders.

Upon review of all evidence of record, both lay and medical, the Board finds that a higher rating in excess of 70 percent for depression is not warranted for any rating period on appeal.  The Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that without those examples, differentiating between rating evaluations would be extremely ambiguous.  Mauerhan at 442.

With this in mind, the evidence shows that the Veteran's overall depressive disorder picture is already adequately contemplated by the 70 percent rating.  The Veteran does suffer from sleep impairment, but this is specifically listed under the criteria for a 30 percent rating, a lower rating than his currently assigned 70 percent evaluation.  Disturbance of motivation and mood, and difficulty in establishing and maintaining relationships are specifically contemplated in the 50 percent rating criteria.  The same is true with the Veteran's anxiety, which is a symptom contemplated under the 30 percent disability rating.  The Veteran's reported panic attacks are adequately contemplated under the 50 percent rating criteria.  The Veteran's occasional suicidal ideations, impaired impulse control, and suspiciousness are also contemplated under the 70 percent disability rating.  See 
38 C.F.R. § 4.130, Diagnostic Code 9434.

Moreover, the Board notes that the Veteran's GAF scores have ranged from 45 to 49.  The majority of the scores are in the serious range for assessing depressive symptoms.  The Board finds that these GAF scores are in line with the currently assigned 70 percent disability rating. 

Further, the Board finds that lay and medical evidence of record, including the assigned GAF scores do not demonstrate symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  Although the Veteran has been noted to have thoughts of suicide, VA examination reports and VA treatment records do not demonstrate that the Veteran has "persistent" danger of hurting himself. 

Although the Veteran has been granted a TDIU, his inability to obtain and maintain employment has been awarded, in large part, due to his physical disabilities.  None of the examinations discussed above indicated that the Veteran was unable to work due solely to his depressive disorder.  For example, in a June 2006 VA treatment record, it was indicated that the Veteran had not worked for some years due to "difficulty keeping jobs due to chronic pain issues."  It was also noted that the Veteran was driving other veterans to appointment as a volunteer.  Moreover, during the August 2015 VA examination, the Veteran reported that he last worked in 2007-2008 when he worked on lotto machines.  

The Board also finds that the Veteran's depressive disorder has not caused total social impairment and has not manifested symptomatology more nearly approximating the 100 percent rating criteria.  Although the Veteran has been found to have some deficiencies with socializing, the Veteran has reported that he has remained married for 20 years and has a good relationship with his wife.  He also reported having a close relationship with his three step-daughters and indicated having a very good friend.  See August 2015 VA examination.  The Veteran has also reported that he leaves his home to see his friend, attends high school football games, and "likes to do things when he can."  See id.  In sum, the Board finds that social isolation does not, in and of itself, equate to total social and occupational impairment solely due to the Veteran's depressive disorder.  Further, the Veteran has been found to be able to attend to his own daily needs, including meals, hygiene, and chores.  His insight, judgment, and thinking have also been intact throughout the rating period on appeal.  

For these reasons, the Board finds that the Veteran's symptoms do not arise to the level of impairment as contemplated by a 100 percent rating.  As such, the Board finds that an initial rating in excess of 70 percent for depressive disorder is not warranted for the entire rating period on appeal.

Regarding the Veteran's claim for an extension of his temporary total rating, the Board notes that a temporary total disability rating may be assigned under either 
38 C.F.R. § 4.29 or 38 C.F.R. § 4.30.  Under 38 C.F.R. § 4.29, a temporary total disability rating will be assigned when it is established that a service-connected disability has required hospitalization at a VA medical center or other approved hospital for more than 21 days or for hospital observation at VA expense for a service-connected disability for more than 21 days.  38 C.F.R. § 4.29 (2017).  

A temporary total disability rating will be assigned under 38 C.F.R. § 4.30 when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence, surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches, or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. 
§ 4.30 (2017).

A temporary total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence, (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (a).

In an April 2012 VA discharge summary, it was noted that the Veteran had been admitted in March 2012 due to increasing difficulties with depression, anxiety, insomnia, and suicidal ideation.  At the time of admission, the Veteran reported that he had been having fleeting suicidal ideation since last summer when his wife was diagnosed with multiple myeloma.  He had specific thoughts of overdosing on pills.  At discharge, the Veteran's GAF score was 60, reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

The AOJ has already granted a temporary total rating for the Veteran's period of hospitalization.  Further, the evidence does not show, nor does the Veteran contend, that he was hospitalized over 21 days during the appeal period for treatment of a service-connected disability which resulted in: (1) surgery necessitating at least one month of convalescence, (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or (3) immobilization by cast, without surgery, of one major joint or more.  See generally 38 C.F.R. §§ 4.29, 4.30 (2017).  For these reasons, an extension of the temporary total rating is denied. 

Hearing Loss Disability-Rating Criteria and Analysis

The Rating Schedule provides rating tables for the evaluation of hearing impairment.  Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. § 4.85 (2017).  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  Id. 

When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  Each ear is evaluated separately.  Id.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86 (b).  That numeral is then elevated to the next higher Roman numeral. Each ear is evaluated separately.  Id. 

In this case, the Veteran's service-connected bilateral hearing loss is rated as noncompensable and he asserts that a higher rating is warranted.

After having reviewed all evidence of record, including the Veteran's lay statements and VA audiological findings, the Board finds that the Veteran's bilateral hearing loss does not more nearly approximate a compensable rating, for the reasons discussed below.

On the authorized audiological evaluation in February 2013 pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
45
40
30
LEFT
45
50
40
35

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 percent in the left ear.

The February 2013 VA audiology consultation report findings, applied to Table VI, yield a numeric designation of I in the right ear on the basis of 39 decibel puretone threshold average and 98 percent speech discrimination, and a numeric designation of I in the left ear on the basis of 43 decibel puretone threshold average, and 96 percent speech discrimination.  The numeric designation for the right ear I along with the numeric designation for the left ear I, entered into Table VII, produce a 0 percent evaluation for hearing impairment.

The provision of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply in this case as puretone thresholds reported on the audiological evaluations discussed above were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) and were not recorded at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear. 

On the authorized audiological evaluation in August 2015 pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
60
55
40
LEFT
50
60
60
50

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 84 percent in the left ear.

The August 2015 VA audiology consultation report findings, applied to Table VI, yield a numeric designation of I in the right ear on the basis of 53 decibel puretone threshold average and 92 percent speech discrimination, and a numeric designation of II in the left ear on the basis of 55 decibel puretone threshold average, and 84 percent speech discrimination.  The numeric designation for the right ear I along with the numeric designation for the left ear II, entered into Table VII, produce a zero (0) percent, noncompensable rating for hearing impairment.

Moreover, an exceptional pattern of hearing impairment is not demonstrated in the August 2015 findings. 

The remaining evidence, to include VA and private treatment records has been reviewed.  VA treatment records show that the Veteran was seen for repair of his hearing aid in January 2015; however, the record does not contain any additional audiological testing in addition to the VA examinations already discussed above. 

Further, the Board considered the lay statements submitted by the Veteran and recognizes his complaints regarding his inability to hear well.  The Veteran is competent to describe his hearing difficulty.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran's description of his service-connected disability must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.  In this regard, the Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule. Lendenmann, 3 Vet. App. 349.  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the August 2015 VA examiner addressed functional effects of hearing loss by noting that the Veteran needed to raise that volume of the TV and radio to listen to programs and had problems understanding conversations.  He also indicated that he needed people to repeat themselves.  Therefore, the functional effects of his hearing loss disability are adequately addressed in the record.
For these reasons, the Board finds that, for the entire rating period on appeal, a compensable rating for bilateral hearing loss is not warranted.


Lumbar Spine Disability-Rating Criteria and Analysis

The Veteran is in receipt of a 10 percent rating for his lumbar spine disability prior to October 1, 2008, and is in receipt of a 40 percent rating thereafter.  He maintains that his currently diagnosed lumbar spine disability is more severe than what is contemplated by the assigned ratings.  

The Board's analysis herein will only address whether a rating in excess of 40 percent is warranted for the lumbar spine disability beginning October 1, 2008, as the issue pertaining to a rating in excess of 10 percent for the rating period prior to October 1, 2008 is being addressed in the remand portion below.  

The Board finds that the Veteran's lumbar spine disability, diagnosed as lumbar strain has been appropriately rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The Veteran has also been diagnosed with degenerative arthritis of the spine and IVDS. See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the General Rating Formula, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (effective September 26, 2003) provides a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The evidence beginning October 1, 2008 includes a March 2009 VA physicians consultation report from the Knox Community Hospital.  During the evaluation, the Veteran reported constant low back and indicated that he had physical therapy for 18 visits at the end of 2008.  The Veteran indicated that the physical therapy made his back worse.  A physical examination of the lumbar spine revealed tenderness in the lumbar area with forward flexion to 22 degrees.  

The Veteran was afforded a spine examination for VA compensation purposes in August 2015.  

The Veteran, through his representative, challenges the adequacy of the August 2015 VA examination as it was conducted by a nurse practitioner.  See November 2017 informal hearing presentation.  However, the Board may assume the competency of the VA medical examiner, including nurse practitioners, as long as, he or she is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563.  The Board has no reason to doubt that the August 2015 examiner is qualified to offer medical diagnoses, statements, or opinions.  Furthermore, the Board finds that the examination is adequate as the examiner reviewed the Veteran's claims file, the history of the Veteran, examined the Veteran, and included rationale for the conclusions reached.  Thus, the examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

During the August 2015 VA spine examination, the Veteran reported pain in the lower back and an inability to lift more than 40 pounds.  He was unable to bend over and pick up items on the floor.  The Veteran indicated that he radiating pain down the left hip and legs.  Flare-ups were noted to occur with long periods of sitting and in cold, damp weather.  Upon range of motion testing, flexion was limited to 75 degrees with pain.  There was also pain with weight bearing and mild tenderness of the paraspinal.  There was no additional loss of function or range of motion after three repetitions.  The examiner indicated that the Veteran had bilateral lower extremity radiculopathy of the sciatic nerve that was of "moderate" severity on the right and "severe" on the left, but with no muscle atrophy.  There was no ankylosis of the spine.  Moreover, although the Veteran was noted to have IVDS, he had not had any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.

As indicated, a rating higher than 40 percent is assigned where there is evidence that the Veteran's disability results in unfavorable ankylosis of the entire thoracolumbar spine, or results in incapacitating episodes as a result of IVDS having a total duration of at least six weeks during the past 12 months.  The August 2015 VA findings note the absence of ankylosis of the spine.  Moreover, the remaining evidence of record, to include VA and private treatment records, has been reviewed, and does not indicate that the Veteran's lumbar spine is ankylosed.
Accordingly, a higher rating in excess of 40 percent for the Veteran's lumbar spine disability is not warranted beginning October 1, 2008.

As indicated above, Note (1) of 38 C.F.R. § 4.71a provides that neurological manifestations of spinal disability should be separately rated under an appropriate diagnostic code.

The Veteran has already been granted separate ratings for his lower extremity radiculopathy.  He has been assigned a 20 percent rating for the right lower extremity effective August 11, 2015, and has been assigned a 40 percent rating for the left lower extremity effective August 11, 2015.  

The Veteran underwent an electromyography (EMG) at VA in March 2013.  A March 2013 VA addendum opinion indicated that the EMG demonstrated non-specific findings that were not diagnostic for radiculopathy.  Further the examiner indicated that the most recent MRI did not suggest nerve root compression.  There was no definitive objective evidence of lumbar radiculopathy.

The Board finds that the first objective medical evidence of associated neurological impairment was during the August 2015 VA examination.  A such, the Board finds that separate ratings prior to August 11, 2015 are not warranted.  Moreover, the Board finds that ratings in excess of 20 and 40 percent are not warranted beginning August 11, 2015.  As specifically indicated by the August 2015 VA examiner, the Veteran had  bilateral lower extremity radiculopathy of the sciatic nerve that was of "moderate" severity on the right, and "severe" on the left, but with no muscle atrophy.

Under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2017) for neuritis of the sciatic nerve, a 20 percent rating is for moderate incomplete paralysis; a 40 percent rating is for moderately severe incomplete paralysis; a 60 percent rating is for severe incomplete paralysis with marked muscular atrophy; and a 80 percent rating is for complete paralysis where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.

On review, the Board finds the 20 percent rating appropriate for sciatica of the right lower extremity, as the findings of record show no more than moderate incomplete paralysis of the sciatic nerve on the right.  Moreover, as the August 2015 VA examiner specifically indicated that the Veteran did not have muscle atrophy, and a rating higher than 40 percent is not warranted under DC 8620.   

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Service connection for type II diabetes mellitus is denied.

Service connection for erectile dysfunction (previously claimed as loss of use of a creative organ) as secondary to the service-connected major depressive disorder disability is granted.

A rating in excess of 70 percent for depressive disorder is denied.

An additional period of temporary total evaluation for major depressive disorder greater than the period from March 8, 2012, to May 1, 2012 is denied.

A compensable rating for bilateral hearing loss is denied.

For the rating period beginning October 1, 2008, the criteria for a rating in excess of 40 percent for the lumbar spine disability is denied.


REMAND

A remand is warranted in order to obtain new VA examinations and medical opinions regarding the nature and etiology of the Veteran's claimed cervical spine, TBI, headaches, upper extremity neurological disorder, left shoulder disorder, and carpal tunnel syndrome disorders. 

In an April 2006 statement, the Veteran indicated that, as a result of his service-connected knee disabilities, he had fallen on various occasions and had hit his head and been rendered unconscious.  He reported having severe headaches and difficulties concentrating on even simple tasks.  Further, the Veteran maintained that these falls had resulted in problems with his cervical spine, nerve impingement of the upper extremities, a left shoulder disorder, and carpal tunnel syndrome.  See id.  

The evidence of record confirms that the Veteran has sustained several falls as a result of his service-connected right and left knee disabilities.  Notably, the Veteran has been service connected for his knee disabilities since 1986.  

Specifically, in a December 2001 VA treatment record, it was noted that the Veteran had undergone total knee replacements in February 2000 (right knee) and November 2000 (left knee).  Since that time, the Veteran indicated that his right knee was more painful and gave out on him a lot, causing him to fall twice.  

The evidence also includes a May 2003 VA clinical summary note where the Veteran was noted to have fallen several times and as recently as in the previous week.  The Veteran specifically indicated that he hit his head at that time. 

In a February 2004 VA psychiatry telephone contact, the Veteran indicated that he was recently seen for headaches and reported that he fell on ice nine days prior with loss of consciousness for about 30 to 40 seconds.  

According to April 2005 VA orthopedic surgery consultation notes, the Veteran had recently injured his right knee in a slip and fall during the winter months.  

According to June 2005 VA consultation psychiatry notes, the Veteran denied any mental health problems until around 2002, at which point he became increasingly depressed.  The Veteran said that he had never had any notable problems with depression although he felt that his life had gone downhill following a knee replacement surgery in 2000.  The Veteran also reported that the "hospital staff thought he had a stroke when he fell following surgery and hit his head."   The Veteran stated that he has not felt that he has been right ever since.

In a July 2006 VA treatment record, the Veteran reported having frequent headaches.  There was also a history of loss of consciousness and possible concussion following a motor vehicle accident while the Veteran was intoxicated that required sutures.  

A March 2012 VA treatment record noted that the Veteran was a fall risk as a result of his unsteady gait.  His most recent fall was noted to be in September 2011.  

In a March 2013 VA treatment record, the Veteran indicated that he had frequent falls at home since his mental health medications had changed.  

The evidence also includes an August 2007 statement from Dr. A. M.  The report indicated that the Veteran complained of neck pain and headaches for the last few years.  It was noted that the Veteran had knee problems.  On one occasion, the Veteran indicated that he fell down some steps and hit his head and strained his neck.  Since that time, the Veteran reported having headaches on a pretty much daily basis as well as some tingling in his hands and pain in his shoulder.  Dr. A. M. diagnosed the Veteran with degenerative disk disease of the cervical spine and cervicogenic headaches.  

The Veteran was afforded a VA TBI examination in February 2013.  During the evaluation, the examiner indicated that the Veteran denied any direct head injuries, motor vehicle accidents, or loss of consciousness.  After reviewing the claims file the examiner opined that the Veteran did not have any documented head injuries during service and there was no clinical evidence of traumatic brain injury.

The Board finds the February 2013 VA TBI examination to be inadequate as the claims file clearly documents reports of head injuries with loss of consciousness.  See e. g., February 2004 VA psychiatry telephone contact (Veteran indicated that he was recently seen for headaches and reported that he fell on ice 9 days prior with loss of consciousness for about 30 to 40 seconds); see also July 2006 VA treatment record (noting a history of loss of consciousness and possible concussion following a motor vehicle).  As such, a new examination and medical opinion is warranted.  

The Veteran was afforded a VA cervical spine examination in February 2013.  The examiner diagnosed the Veteran with degenerative disc and joint disease of the cervical spine.  During the evaluation, the Veteran indicated that he began to have neck pain about 2 years ago.  He stated that he had fallen 4-5 times over the past year and recalled hitting his neck and shoulders on a couple of occasions; however, he did not seek medical evaluation after the falls.  The examiner then stated that the Veteran was diagnosed with cervical spine disease at least by 2001, which
was "well before he states that he started falling."  The examiner also opined that there was no nexus between the falling and the cervical spine disease.  The degenerative changes were noted to be most likely age related.  The examiner also indicated that the Veteran did not have cervical radiculopathy.

The Board also finds the February 2013 VA cervical spine examination to be inadequate.  First, although the examiner indicated that the Veteran's cervical spine disorder was diagnosed around 2001 and that this was "well before" the Veteran's falls, a December 2001 VA treatment record indicates that the Veteran had undergone total knee replacements in 2000 and that, since that time, the Veteran had fallen twice due to the right knee giving out.  Further, the examiner did not address whether the Veteran's cervical spine disorder was aggravated by the service-connected knee disabilities and associated falls.   Lastly, although the February 2013 VA cervical spine examination report indicated that the Veteran did not have cervical radiculopathy, private treatment records from St. Joseph's Hospital indicate an admission and discharge diagnosis of cervical radiculopathy.  Given the above-noted deficiencies in the February 2013 examination report, a new cervical spine and peripheral nerves examination is warranted.    

The Veteran was also afforded a VA headaches examination in February 2013.  The examiner diagnosed the Veteran with cervicogenic headaches.  During the evaluation, the Veteran reported having headaches "for a couple of years."  He stated that the headaches were localized postoccipital and were intermittent and dull with no associated nausea or vomiting.  The examiner then opined that the Veteran's complaints of headaches were cervicogenic headaches with associated depression possibly secondary to chronic pain and degenerative changes in his cervical spine, status-post surgery.  

The Board also finds the February 2013 VA headaches examination to be inadequate.  In this regard, the examiner indicated that it was possible that the Veteran's headaches with associated depression were secondary to chronic pain.  However, the examiner did not indicate whether the "chronic pain" was as a result of a service-connected disability.  Moreover, the medical opinion is speculative and lacks probative value because the opinion expressed the relationship as possible, rather than probable.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence.)  The examiner also did not address the question of aggravation of the Veteran's headache disorder as a result of his service-connected disabilities, including depression and his lumbar spine disabilities.  

The Veteran was afforded a February 2013 VA peripheral nerves examination, where the examiner diagnosed the Veteran with bilateral carpal tunnel syndrome.  During the evaluation, the Veteran reported having fallen 4-5 times in the past year.  He indicated that he did not sustain any serious injuries from these falls, but did indicate that he injured the left shoulder on one of the falls.  The examiner indicated that the Veteran reported having trouble with falling approximately 1 year ago.  Moreover, the examiner stated that there was no nexus between falling and carpal tunnel syndrome.

The Board finds the February 2013 VA medical opinion to be inadequate.  In this regard, the claims file documents evidence of various falls prior to 2012.  Moreover, the examiner did not provide a rationale as to why there was no nexus between falling and carpal tunnel syndrome.  Aggravation was also not addressed.  As such, a new examination is required.

The Veteran was also afforded a VA shoulder examination in February 2013, where he was diagnosed with left shoulder osteoarthritis.  The examiner then indicated that the Veteran was diagnosed with a left shoulder disorder in 2004, approximately 6-7 years prior to the falls.  The osteoarthritis was noted to be most likely secondary to normal age progression and was not caused by or a result of falling due to the service-connected knee conditions.

Again, the Board finds the February 2013 VA shoulder examination to be inadequate.  The evidence shows that the Veteran has had falls prior to the diagnosis of his left shoulder disorder in 2004.  Moreover, the examiner did not address whether the Veteran's left shoulder disorder was aggravated by the service-connected knee disabilities and associated falls.

Regarding the claim for a rating in excess of 10 percent for the service-connected lumbar spine disability prior to October 1, 2008, the Board finds that a remand is warranted in order to allow the AOJ to associate relevant evidence with the claims file.  Specifically, the records suggest that the Veteran was afforded a VA spine examination on September 27, 2006.  Although a cover sheet of the examination report is of record, the actual examination has not been associated with Virtual VA or VBMS.  As this examination is relevant to the period prior to October 1, 2008, a remand is warranted.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records since October 2016 and associate them with the electronic claims file.

2.  Associate with the claims the entire September 27, 2006 VA spine examination report and findings.  The VBMS entry dated 09/27/2006 only contains the cover sheet of the examination.   

3.  Then, schedule the Veteran for a VA TBI examination.  The electronic claims file must be made available to the individual designated to provide the opinion.  

The examiner is then asked to address the following:

(a)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any residuals associated with a TBI.  (*Please note that the Veteran has documented falls in the claims file and has indicated that he lost consciousness for 30-40 seconds on at least one of the falls).

(b)  For any diagnosed residual of a TBI, state whether the Veteran's residuals are either caused or aggravated by his service-connected knee disabilities, to include various documented falls as a result of giving way of the knees. 

(c)  A complete rationale should be provided for the opinions given.  If the requested medical opinions cannot be given, the examiner should state the reason(s) why.

4.  Schedule the Veteran for a VA cervical spine examination.  The electronic claims file must be made available to the individual designated to provide the opinion.  

The examiner is then asked to address the following:

(a)  In addition to cervical spine degenerative joint disease and disc disease (diagnosed by the February 2013 VA examiner), the examiner is asked to state whether the Veteran has a current diagnosis of cervical radiculopathy.  (** Please note that private treatment records from St. Joseph's Hospital indicate an admission and discharge diagnosis of cervical radiculopathy).

(b)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disorder and/or radiculopathy is caused or aggravated by his service-connected knee disabilities, to include various documented falls as a result of giving way of the knees.  (**Note that the Veteran has stated that he had fallen 4-5 times over the past year in 2013 and recalled hitting his neck and shoulders on a couple of occasions).

(c)  A complete rationale should be provided for the opinions given.  If the requested medical opinions cannot be given, the examiner should state the reason(s) why.

5.  Schedule the Veteran for a VA headaches examination.  The electronic claims file must be made available to the individual designated to provide the opinion.  

The examiner is then asked to address the following:

(a)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches are either caused or aggravated by his service-connected disabilities, to include depression, lumbar spine, and falls associated with the service-connected knee disabilities. 

(b)  A complete rationale should be provided for the opinions given.  If the requested medical opinions cannot be given, the examiner should state the reason(s) why.

6.  Schedule the Veteran for a VA peripheral nerves examination to determine the nature, extent and etiology of his carpal tunnel disorder.  The electronic claims file must be made available to the individual designated to provide the opinion.  The examiner is then asked to address the following:

(a)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's carpal tunnel disorder is caused or aggravated by his service-connected knee disabilities, to include various documented falls as a result of giving way of the knees. 

(b)  A complete rationale should be provided for the opinions given. If the requested medical opinions cannot be given, the examiner should state the reason(s) why.

7.  Schedule the Veteran for a VA shoulder examination.  The electronic claims file must be made available to the individual designated to provide the opinion.  

The examiner is then asked to address the following:

(a)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left shoulder disorder, diagnosed as osteoarthritis, is either caused or aggravated by his service-connected knee disabilities, to include various documented falls as a result of giving way of the knees.  (**Please note that the Veteran has stated that he had fallen 4-5 times over the past year in 2013 and recalled hitting his neck and shoulders on a couple of occasions).

(b)  A complete rationale should be provided for the opinions given. If the requested medical opinions cannot be given, the examiner should state the reason(s) why.

8.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


